NUMBER 13-22-00366-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


             IN RE SIGNATURE CARE EMERGENCY CENTER
             AND ROUND TABLE PHYSICIANS GROUP PLLC


                      On Petition for Writ of Mandamus.


                                      ORDER

              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      On August 8, 2022, relators Signature Care Emergency Center and Round Table

Physicians Group PLLC filed a petition for writ of mandamus through which they assert

that the trial court abused its discretion “by vacating his November 10, 2021 Orders that

had transferred venue to Fort Bend County and/or by refusing to grant Relators’ Motion

to Remand contemporaneously with the November 10, 202[1] order transferring venue.”

      The Court requests that the real parties in interest, Baldemar Quintero, Maria

Quintero, Karina Quintero, and Edgar Perez, or any others whose interest would be
directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

                                                               PER CURIAM

Delivered and filed on the
10th day of August, 2022.




                                             2